internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-117142-99 date date re acquiring acquiring sub target state a business x business y date date plr-117142-99 we respond to your date request that we rule on the federal_income_tax consequences of a consummated transaction acquiring is a publicly traded state a corporation engaged in business x acquiring sub was a state a corporation organized by acquiring solely for the purpose of acquiring target a state a corporation engaged in business y acquiring sub conducted no business or operations except those necessary to facilitate the transaction on date pursuant to state a law and in accordance with a plan_of_reorganization acquiring caused acquiring sub to merge with and into target with target surviving in a transaction intended to qualify as a reorganization under sec_368 and sec_368 of the internal_revenue_code the acquisition merger target shareholders received solely acquiring voting common_stock in exchange for their target stock the parties would have preferred to merge target directly into acquiring but were unable to do so for various reasons including numerous contractual obligations of acquiring and target which may have triggered assignment provisions upon a merger of target and acquiring subsequently on date pursuant to state a law and in accordance with a plan_of_reorganization target merged with and into acquiring with acquiring as the surviving corporation the upstream_merger acquiring has made the following representations concerning the transaction a b c d the acquisition merger viewed independently of the upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 the upstream_merger qualified as a statutory merger under applicable state law and viewed independently of the acquisition merger would have qualified under sec_332 if the acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the upstream_merger have been fully disclosed e acquiring and target treated the transaction as a liquidation of target plr-117142-99 which complied with regulatory and filing_requirements consistent with such characterization acquiring has no plan or intention to sell or otherwise dispose_of any of target’s assets received in the upstream_merger except for i dispositions made in the ordinary course of business or ii transfers described in sec_368 or the regulations thereunder following the transaction acquiring will continue target’s core historic_business or use a significant portion of its historic_business_assets in a business for this purpose acquiring shall be treated as conducting the business and holding the assets of related entities as described in sec_1_368-1 the fair_market_value of target’s assets transferred to acquiring equaled or exceeded the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject no two parties to the transaction are investment companies as defined in sec_368 and iv f g h i under sec_3 of revproc_2000_3 2000_1_irb_103 the internal_revenue_service will not rule on whether a transaction qualifies under sec_368 by reason of sec_368 however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under these sections accordingly based on the information submitted and representations made and provided that i the acquisition merger and the upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii the acquisition merger and the upstream_merger qualify as statutory mergers under applicable state law we hold as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring directly acquired the target assets in exchange for acquiring stock and acquiring’s assumption of target liabilities through a statutory merger as that term is used in sec_368 rev_rul 1967_2_cb_141 and revrul_72_405 c b no opinion is expressed as to whether or not the acquisition merger qualified under sec_368 by reason of sec_368 whether the upstream_merger qualified as a statutory merger whether viewed independently of the acquisition merger the upstream_merger would have qualified under sec_332 or whether the step_transaction_doctrine applies to these transactions plr-117142-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel corporate by _ filiz a serbes assistant to the chief branch
